Appeal from order, Supreme Court, New York County (Ira Gammerman, J.H.O.), entered on or about July 29, 2010, after a nonjury trial, deemed appeal from judgment, same court and J.H.O., entered August 17, 2010 (CELR 5520 [c]), dismissing the complaint, and, so considered, said judgment unanimously affirmed, with costs.
The trial court’s primary findings, that plaintiff was reimbursed for all amounts under claims not barred by the statute of limitations and that defendants did not commit fraud or engage in a persistent pattern of disloyalty that would obligate them to disgorge their management fees dating back to 1996, are amply supported by the evidence (see Claridge Gardens v Menotti, 160 AD2d 544 [1990]).
We have considered plaintiffs remaining arguments and find *502them unavailing. Concur — Andrias, J.P., Friedman, Acosta, Freedman and Richter, JJ.